Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a final Office action in response to Applicant’s arguments filed on 3/12/21. Currently, claims 1-7 remain and are pending review in this Office action. Claim 9 has been cancelled. Claim 8 has been withdrawn. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 lines 7, 11, and 12, after “one” insert -- first --
  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro et al. (JPS63247021A) in view of Marchante Moreno et al. (US2006/0180437A1) and in further view of Yoshifumi Shindo et al. (US3491402). At the outset, the Examiner would like to note that claims 1-2 (including claims 3-6 and 7 below) are directed to a film-drawing machine capable of performing the intended use where intended use limitations are recited. While these intended use limitations have been fully considered, however they do not further limit the structural limitations of the claimed film-drawing machine.
Regarding claim 1-2,
Masahiro teaches a film-drawing machine (Figures 1-3), comprising:
a furnace (heat treatment section A), through which one strand of an endless chain (endless link device (4)) of clamps (gripping devices (5)) passes ([0001]), 
Figures 1-3
in which the endless chain (4) is driven by at least one first toothed wheel (sprockets or discs (6,6’)) and at least one second toothed wheel (outlet sprockets (2,2’)) (Abstract,[0001]), 
Figure 1
wherein the at least one first toothed wheel (6,6’): 
Figures 1-3 
is located inside the furnace (A),
Figure 1 
is located outside of a simultaneous stretching zone of the film-drawing machine (Examiner notes that said film (1) is simultaneously biaxially stretched prior to heat-fixing at said heat-treatment section (A) (Abstract,[0001],Claim 1));
configured  to move between (i) a retracted position, in which the at least one toothed wheel (6,6’) does not mesh with the endless chain (4), 
see Figure 2 which does not show said sprockets or discs (6,6’) pressing against said chain (4)
and (ii) a drive position, in which the at least one toothed wheel (6,6’) meshes with the endless chain (4) (Abstract, [0001]).
See Figure 3  which show said sprockets or discs (6,6’) pressing against said chain (4)
wherein said sprockets or discs (6,6’) translate in a direction perpendicular to the endless chain (4) (Abstract, [0001]),
Figures 2-3 
and wherein the at least one second toothed wheel (2,2’) is located outside the furnace (A).
Figure 1 
Masahiro is silent to the at least one first toothed wheel is located in a simultaneous stretching zone, the movement device, and gear motor surrounded by a casing placed in the furnace (claims 1 and 2).
However, Masahiro does teach that the utilization of said sprockets or discs (6,6’) contributes to a reduction in the driving power ([0001]); which necessarily means that said sprockets or discs (6,6’) are moving when engaged with said endless link device (4). If said sprockets or discs (6,6’) are static or immobile during said engagement, then the driving power for moving said endless link device (4) would be increased instead of decreased as disclosed by Masahiro.    
Moreno teaches that it is known in the art that a motor assembly (see Figures 2-3) comprising a gear motor (reduction gearbox (18) electric servomotor (16)) can be used to be engaged with and rotate by drive sprockets (6,7) to drive an endless chain (3) ([0048-0053]).
For the known device above, Moreno additionally teaches:
said motor assembly further comprises a casing (support structure (15)) which surrounds said gear motor (18,16).
Figures 2-3 
It would have been obvious to one having ordinary skilled in the art to incorporate Moreno’s motor assembly to drive Masahiro’s sprockets or discs 
The Examiner submits that the combination of Masahiro and Moreno teaches “gear motor is surrounded by a casing and is located in the furnace” as recited in claim 1.
The combination of Masahiro and Moreno is silent to the at least one first toothed wheel is located in a simultaneous stretching zone and the claimed movement device (claims 1-2).
However, as mentioned above, Masahiro does teach said simultaneous biaxial stretching (see underlined above) and said sprockets or discs (6,6’), which is located inside said heat treatment section (A), move forward to engage and backward to disengage from said endless link device (4) (Abstract, [0001]) as shown in Figures 1-3. 
Shindo teaches that it is known in the art that: 
a sprocket (9) can be moved forward and backward (“perpendicular”) with respect to an endless chain (42) (Figure 10) by the utilization of a movement mechanism (Figure 11) (C7L19-50);
Figures 10-11
Examiner notes that if it is proven that Masahiro does not teach perpendicular movement as recited in claim 2, then it is submitted that Shindo cures this deficiency as demonstrated above. 
and simultaneous biaxial stretching a film (1) while being kept at a predetermined temperature by a heating device (C3L39-54).
Figure 1
As for movement device, it would have been obvious to one having ordinary skilled in the art to incorporate Shindo’s movement mechanism to move Masahiro’s sprockets or discs (6,6’) to yield predictable and reasonable expectation of successful results of moving said sprockets or discs (6,6’) forward and backward to engage and disengage respectively from said endless link device (4). One would have been motivated to do so because Masahiro teaches moving said sprockets or discs (6,6’) forward and backward and Shindo teaches a known movement device for moving a sprocket forward and backward.   
As for the simultaneous stretching, it would have been obvious to one having ordinary skilled in the art to conduct simultaneous biaxial stretching of said film (1) in Masahiro’s heat treatment section (A) as suggested by Shindo in addition to the underlined simultaneous biaxial stretching to yield predictable results and reasonable expectation of success. One would have been motivated to do so because Masahiro teaches heat-treatment of said film (1) at said heat treatment section (A)/heating section while simultaneous biaxial stretching of said film (1) is done outside of said heat treatment section (A)/heating section and .   

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro et al. (JPS63247021A) in view of Marchante Moreno et al. (US2006/0180437A1) in further view of Yoshifumi Shindo et al. (US3491402) and in further view of E. Ross (US2127143).
Regarding claim 6,
The combination of Masahiro, Moreno, and Shindo remains and additionally teaches wherein intrinsic power supply wires for said gear motor (16) leave said casing (15) through an intrinsic inlet (aperture or hole) in said casing (15) (in order to supply power from an external power source to said power supply wires); or alternatively it would have been obvious to make the underlined configuration for the underlined-bolded reason.
The mentioned combination is silent to wherein the inlet being configured to provide cooling air through the casing. 
However, when the teaching of the combination of Masahiro and Moreno is taken into consideration as a whole, it is submitted that the mentioned combination teaches that at least said gear motor (18,16) and said power supply wires
The Examiner submits that the concept of using a cooling means to cool the inside of an entire enclosure/casing which is exposed to thermal/heat environment is known.   
For example, Ross teaches that it is a known concept to use cooling means (at least fan or blower (219) which is situated near a motor (56) to draw air through an aperture (222) of the rear wall of a casing (1)) to cool the inside of an entire (air circulated throughout the interior of the projector) enclosure/casing  (1) which is exposed to thermal/heat environment (heat generated by projection lamp) (P5L19-28, P2L43-47). 
Figure 16
It would have been obvious to one having ordinary skilled in the art to modify the apparatus of the combination of Masahiro, Moreno, and Shindo in view of the teaching of Ross by incorporating a fan or blower to draw air through an aperture of said support structure (15) (see Moreno’s Figures 2-3) to yield predictable and reasonable expectation of successful results of cooling the entire interior of said support structure (15) to thereby prevent damages to the underlined components within said support structure (15). One would have been motivated to do so because the combination of Masahiro and Moreno teaches that the underlined components are enclosed/surrounded by said casing (15) which are exposed to thermal/heat environment and Ross teaches a known cooling means for cooling the inside of an entire casing exposed to thermal/heat environment.    
The Examiner submits that when the teaching of the combination of Masahiro, Moreno, Shindo, and Ross is taken into consideration as a whole, the mentioned combination teaches all of the cooling step as recited in claim 6.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro et al. (JPS63247021A) in view of Marchante Moreno et al. (US2006/0180437A1) in further view of Yoshifumi Shindo et al. (US3491402) in further view of E. Ross (US2127143) and in further view of Dunand Nichel Andre (FR2796198A1).
Regarding claim 7,
The combination of Masahiro, Moreno, Shindo, and Ross remains.
The combination of Masahiro and Moreno additionally teaches said power supply wires in the inlet of said casing (15) which are exposed to thermal/heat environment as demonstrated in the aforementioned rejection of claim 6 above. 
The combination of Masahiro, Moreno, Shindo, and Ross is silent to the claimed single sleeve and thermally insulating sheath.
However, the Examiner submits that the concept of protecting electrical wires from a thermal/heat environment by enclosing said electrical wires with a protective sleeve and an outer thermal insulating sheath is known.
For example, Andre teaches that it is a known concept to protect electrical wires (cable bundles (10) consisting of electric wires) from a thermal/heat environment (P1-P2) by enclosing said electrical wires (10) with a thermal 
Figures 1-2
Examiner notes that said thermal protective sheath also include internal screen (14) and mechanical protection layer (20) (P2-P3) as shown in the mentioned figures.
It would have been obvious to one having ordinary skilled in the art to modify the apparatus of the combination of Masahiro, Moreno, Shindo, and Ross in view of the teaching of Andre by covering said power supply wires with Andre’s thermal protective sheath (12) to yield predictable and reasonable expectation of successful results of providing thermal protection to said power supply wires. One would have been motivated to do so because the combination of Masahiro and Moreno teaches that said power supply wires are exposed to thermal/heat environment and Andre teaches a known thermal protective sheath to protect electrical wires from a thermal/heat environment.
Allowable Subject Matter
Claims 3-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 3-4, the combination of Masahiro, Moreno, Shindo, and Ross does not teach “wherein each toothed wheel comprises its own detector which detects . 

Response to Arguments
Applicant's arguments filed 3/12/21 have been fully considered.
Applicant argued that all the current claims recite a structure and not intended use as alleged in the Office action.
In response, the Examiner submits that the text from the Office action which read as verbatim “claims 1-2 (including claims 3-6 and 7 below) are directed to a film-drawing machine capable of performing the intended use where intended use limitations are recited. While these intended use limitations have been fully considered, however they do not further limit the structural limitations of the claimed film-drawing machine” was to inform Applicant that if (where) there was intended use limitations, then it would be treated as such. 
Regarding amended claim 1, Applicant raised the following issues:
Argument #1: 1) Applicant argued that Mashiro does not teach “at least one toothed wheel that is both in the heat treatment section and in the simultaneous stretching zone” as required by the instant claim. 2) Applicant argued that when comparing Applicant’s annotated drawing of Mashiro’s Figure 1 (with C-E being labeled by Applicant) with Shindo’s Figure 1 as shown below, it is clear that a person having ordinary skill in the art would know and understand that section E in the below 

    PNG
    media_image1.png
    826
    759
    media_image1.png
    Greyscale
[AltContent: textbox (Shindo’s Figure 1)] 









[AltContent: textbox (Masahiro’s Figure 1)]


Responding to Argument #1: With respect to the first argument, the Examiner notes that amended claim 1 as currently presented require that only the at least one first toothed wheel to have the underlined features. As such, the Examiner submits that the combination of Masahiro, Moreno, and Shindo teaches at least one first toothed wheel having the underlined features as simultaneously biaxially stretching the film (1) prior to heat-fixing at said heat-treatment section (A) (Abstract,[0001],Claim 1) (Figure 1). While Masahiro is silent to the at least one first toothed wheel (6,6’) is located in the simultaneous stretching zone, however Shindo, which is in the same field of endeavor, teaches that simultaneous biaxial stretching a film (1) while being kept at a predetermined temperature by a heating device (C3L39-54) is known. It would have been obvious to one having ordinary skilled in the art to conduct simultaneous biaxial stretching of said film (1) in Masahiro’s heat treatment section (A) as suggested by Shindo in addition to the underlined simultaneous biaxial stretching to yield predictable results and reasonable expectation of success. One would have been motivated to do so because Masahiro teaches heat-treatment of said film (1) at said heat treatment section (A)/heating section while simultaneous biaxial stretching of said film (1) is done outside of said heat treatment section (A)/heating section and Shindo teaches simultaneous biaxial stretching can also be done in a heating section.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINH V LE whose telephone number is (571)270-3828.  The examiner can normally be reached on Mon-Fri 7:00AM - 4:00PM (Central Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINH V LE/           Examiner, Art Unit 1744                                                                                                                                                                                             
/XIAO S ZHAO/           Supervisory Patent Examiner, Art Unit 1744